Defendant was convicted on a charge of violating the prohibition laws and appeals. The case presented is purely one of fact. If the evidence of the state's witness is believed beyond a reasonable doubt, the defendant is guilty. The trial judge had all the parties before him; the evidence was taken ore tenus. After hearing the entire evidence, observing the witnesses as they gave testimony, the judge reached the conclusion that the defendant is guilty. There is no reason in law to disturb this finding. We find no error in the record, and the judgment is affirmed.
Affirmed.